Per Ouriam.

As between Whitehead and the defendants, the note in question had its inception at the time of its delivery to Whitehead, for then the consideration was paid and the note delivered. If there was any usury it must have been at this time. Whitehead cannot be heard to say that he did not at this time have authority to represent the payee, for he represented himself to the defendants as having this authority, and, as between him and the defendants, is bound by his representation. The plaintiff as representative of Whitehead has no right beyond such as his principal has. It seems further that the $200 were advanced by Mr. Weil to Whitehead upon the security of the note. If this is so Whitehead was the owner of the note at all times, subject to Mr. Weil’s rights upon the security.
The judgment is affirmed.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Judgment affirmed.